Case 5:20-cv-00149-JPB-JPM Document 7 Filed 09/09/20 Page 1 of 3 PageID #: 34




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    Wheeling

 DAWANTAYE BOSWELL,

               Petitioner,

 V.                                                       CIVIL ACTION NO. 5:20-CV-149
                                                          CRIM. ACTION NO. 5:09-CR-38
                                                          Judge Bailey
 UNITED STATES OF AMERICA,

               Respondent.


                ORDER ADOPTING REPORT AND RECOMMENDATION

        The above-styled matter came before this Court for consideration of the Report and

 Recommendation of United States Magistrate Judge Mazzone [Civ. Action No. 5:20-CV-1 49,

 Doc. 5; Crim. Action No. 5:09-CR-38, Doc. 65]. Pursuant to this Court’s Local Rules, this

 action was referred to Magistrate Judge Mazzone for submission of a proposed report and

 a recommendation (“R&R”). Magistrate Judge Mazzone filed his R&R on August 13,2020,

 wherein he recommends that petitioner’s Motion under 28 U.S.C.       § 2255 to Vacate, Set
 Aside, or Correct Sentence be denied and dismissed with prejudice. For the reasons that

 follow, this Court will adopt the R&R.

        Pursuantto 28 U.S.C. § 636(b)(1 )(c), this Court is required to make a de novo review

 of those portions of the magistrate judge’s findings to which objection is made. However, the

 Court is not required to review, under a de novo or any other standard, the factual or legal

 conclusions of the magistrate judge as to those portions of the findings or recommendation

 to which no objections are addressed. Thomas v. Am, 474 U.S. 140, 150 (1985). Nor is
Case 5:20-cv-00149-JPB-JPM Document 7 Filed 09/09/20 Page 2 of 3 PageID #: 35




 this Court required to conduct a do nova review when the party makes only “general and

 conclusory objections that do not direct the court to a specific error in the magistrate’s

 proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47(4th Cir.

 1982).

          In addition, failure to file timely objections constitutes a waiver of do nova review and

 the right to appeal this Court’s Order. 28 U.S.C.   § 636(b)(1); Snyder v. Ridenour, 889 F.2d
 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94(4th Cir. 1984).

 Pro so filings must be liberally construed and held to a less stringent standard than those

 drafted by licensed attorneys, however, courts are not required to create objections where

 none exist. Haines V. Kerner, 404 U.S. 519,520(1972); Gordon v. Leeke, 574 F.2d 1147,

 1151 (4th Cir. 1971).

          Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

 days of receiptofthe R&R, pursuantto 28 U.S.C. § 636(b)(1 ) and Rule 72(b)(2) of the Federal

 Rules of Civil Procedure. Having tiled no objections within that time frame, petitioner has

 waived his dghtto both do nova review and to appeal this Court’s Orderpursuantto 28 U.S.C.

 §   636(b)(1). Consequently, the R&R will be reviewed for clear error.

          Having reviewed the R&R forclear error, it is the opinion of this Court that the Report

 and Recommendation [Civ. Action No. 5:20-CV-149, Doc. 5; Crim. Action No. 5:09-CR-

 38, Doc. 65] should be, and is, hereby ORDERED ADOPTED for the reasons more fully

 stated in the magistrate judge’s report. Accordingly, this Court ORDERS that petitioner’s 28

 U.S.C.   § 2255 Motion to Vacate, Set Aside, or Correct Sentence Custody [Civ. Action No.


                                                 2
Case 5:20-cv-00149-JPB-JPM Document 7 Filed 09/09/20 Page 3 of 3 PageID #: 36




 5:20-CV-149, Doc. 1; Crim. Action No. 5:09-CR-38, Doc. 59] be DENIED AND

 DISMISSED WITH PREJUDICE. This Court further DIRECTS the Clerk to enterjudgment

 in favor of the respondent and to STRIKE Civ. Action No. 5:20-C V-I 49 from the active

 docket of this Court.

        It is so ORDERED.

        The Clerk is directed to transmit copies of this Order to any counsel of record and to

 mail a copy to the pro se petitioner.

        DATED: September 9, 2020.


                                             STONBAILE
                                             U ITED STATES DISTRICT JUDGE




                                              3
